440 F.2d 405
UNITED STATES of America, Plaintiff-Appellee,v.Eddie Lee DIXON, Defendant-Appellant.No. 30818 Summary Calendar.**Rule 18, 5th Cir., see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
April 13, 1971.

James W. Smith, Smith, Gardner, Wiggins, Geer & Brimberry, Albany, Ga., for defendant-appellant.
William J. Schloth, U.S. Atty., Charles T. Erion, Asst. U.S. Atty., Macon, Ga., for plaintiff-appellee.
Appeal from United States District Court, Middle District of Georgia; J. Robert Elliott, District Judge.
Before JOHN R. BROWN, Chief Judge, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966